Name: Commission Regulation (EC) No 160/96 of 29 January 1996 establishing, for 1996, the list of vessels exceeding eight metres length overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres
 Type: Regulation
 Subject Matter: fisheries;  technology and technical regulations;  international law
 Date Published: nan

 31 . 1 . 96 EN Official Journal of the European Communities No L 24/7 COMMISSION REGULATION (EC) No 160/96 of 29 January 1996 establishing, for 1996, the list of vessels exceeding eight metres length overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres fishery resources provided for or adopted in conformity with Regulation (EEC) No 3094/86 or Council Regulation (EEC) No 3760/92 0 ; Whereas it is necessary to establish this list according to the detailed rules set out in Regulation (EEC) No 3554/90, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources ('), as last amended by Regulation (EC) No 2251 /95 (2), Having regard to Commission Regulation (EEC) No 3554/90 of 10 December 1990 adopting provisions for the establishment of the list of vessels exceeding eight metres length overall which are permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres (3), as amended by Regulation (EC) No 3407/93 (4), and in particular Article 1 ( 1 ) thereof, HAS ADOPTED THIS REGULATION : Article 1 The list of vessels for 1996 authorized by virtue of Article 9 (3) (c) of Regulation (EEC) No 3094/86 to use beam trawls whose aggregate length exceeds nine metres inside the zones mentioned in Article 9 (3) (a) is given in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1996 . Whereas Article 9 (3) (c) of Regulation (EEC) No 3094/86 provides for the establishment of an annual list of vessels exceeding eight metres length overall authorized to fish for sole inside the zones mentioned in part (a) of this paragraph using beam trawls of which the aggregate beam length exceeds nine metres ; Whereas inclusion in the list is without prejudice to the application of other measures for the conservation of This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 1996 . For the Commission Emma BONINO Member of the Commission (') OJ No L 288 , 11 . 10 . 1986, p. 1 . (2 OJ No L 230 , 27. 9 . 1995, p. 11 . (3) OJ No L 346, 11 . 12. 1990, p . 11 . 4) OJ No L 310, 14. 12 . 1993, p . 19 . 0 OJ No L 389, 31 . 12. 1992, p. 1 . No L 24/8 EN Official Journal of the European Communities 31 . 1 . 96 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO  LIITE  BILAGA MatrÃ ­cula y folio Nombre del barco Indicativo de llamada de radio Puerto de registro Potencia del motor (kW) Havnekendingsbogstaver ­ bogstaver og -nummer FartÃ ¸jets navn Radio ­ kaldesignal Registreringshavn Maskin ­ effekt (kW) Ã uÃ ere Identifizierungs ­ kennbuchstaben und -nummetn Name des Schiffes Rufzeichen Registrierhafen MotorstÃ ¤rke (kW) Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ ¬ Ã ±Ã ½Ã ±Ã ³Ã ½Ã Ã Ã ¹Ã Ã Ã ¹Ã ºÃ ¬ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± Ã Ã Ã ¬Ã ¼Ã ¼Ã ±Ã Ã ± Ã ºÃ ±Ã ¹ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã ¿Ã ¯ Ã Ã ½Ã ¿Ã ¼Ã ± Ã Ã ¿Ã Ã Ã ºÃ ¬Ã Ã ¿Ã Ã  Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ºÃ »Ã ®Ã Ã µÃ Ã (Ã ¼Ã ­Ã Ã  Ã ±Ã Ã Ã Ã ¼Ã ±Ã Ã ¿Ã ) Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã ½Ã ·Ã ¿Ã »Ã Ã ³Ã ·Ã Ã ·Ã  ÃÃ Ã Ã Ã  Ã ¼Ã ·Ã Ã ±Ã ½Ã Ã ½ (kW) External identification letters -I- numbers Name of vessel Radio call sign Port of registry Engine power (kW) NumÃ ©ro d'immatriculation lettres + chiffres Nom du bateau Indicatif d'appel radio Port d'attache Puissance motrice (kW) Identificazione esterna lettere + numeri Nome del peschereccio Indicativo di chiamata Porto di immatricolazione Potenza motrice (kW) Op de romp aangebrachte identificatieletters en -cijfers Naam van het vaartuig Roepletters Haven van registratie Motor ­ vermogen (kW) IdentificaÃ §Ã £o externa letras + nÃ ºmeros Nome do navio Indicativo de chamada Porto de registo PotÃ ªncia motriz (kW) RekisterÃ ¶intinumero kirjaimet + numerot Aluksen nimi Radioliiken ­ teen tunnus Kotisatama Koneteho (kW) Registreringsnummer bokstÃ ¤ver + nummer Fartygets namn Anrops- nummer Fartygets hemort Motoreffekt (kW) 1 2 3 4 5 BÃ LGICA / BELGIEN / BELGIEN / Ã Ã Ã Ã ÃÃ  / BELGIUM / BELGIQUE / BELGIO / BELGIÃ  / BÃ LGICA / BELGIA / BELGIEN BOU 4 Astrid OPAD Boekhoute 79 BOU 7 De Enige Zoon OPAG Boekhoute 219 BOU 24 Beatrix OPAX Boekhoute 202 N 12 Arthur OPAL Nieuwpoort 210 N 64 Black Jack OPCL Nieuwpoort 143 N 86 Surcouf OPDH Nieuwpoort 144 N 555 Valentino OPVY Nieuwpoort 110 EN31 . 1 . 96 Official Journal of the European Communities No L 24/9 1 2 3 4 5 N 782 Nancy OQFD Nieuwpoort 110 O 2 Nancy OPAB Oostende 213 O 20 Goewind OPAT Oostende 110 O 49 Steve OPBW Oostende 144 o 62 Dini OPCJ Oostende 221 o 100 Emilie OPDV Oostende 176 o 101 Benny OPDW Oostende 184 o 110 Jeaninne Margaret OPEF Oostende 193 o 152 Aran OPFV Oostende 221 o 211 Christoph OPIC Oostende 158 o 455 Zeesymphonie OPSC Oostende 184 o 481 Bi Si Ti OPTC Oostende 165 o 533 Virtus OPVC Oostende 147 z 8 Aquarius OPAH Zeebrugge 220 z 13 Morgenster OPAM Zeebrugge 218 z 28 Ann OPBB Zeebrugge 88 z 56 Orka OPCD Zeebrugge 220 z 88 Nova Cura OPDJ Zeebrugge 104 z 122 Noordster OPER Zeebrugge 220 z 403 Stern OPQC Zeebrugge 110 z 519 Rachel Sarah OPUO Zeebrugge 221 z 554 Nadia OPVX Zeebrugge 191 z 580 Poseidon OPWX Zeebrugge 206 z 582 Asannat OPWZ Zeebrugge 107 z 586 Mermaid OPXD Zeebrugge 177 DINAMARCA / DANMARK / DANEMARK / Ã Ã Ã ÃÃ  / DENMARK / DANEMARK / DANIMARCA / DENEMARKEN / DINAMARCA / TANSKA / DANMARK E 35 Karen Lund OUYB Esbjerg 200 E 45 Jette Susanne OXDU Esbjerg 201 E 64 Albatros OU5578 Esbjerg 221 E 129 Lissy Krarup OWGC Esbjerg 147 E 223 Maibrit Thygesen OU3102 Esbjerg 128 E 428 Christina XP3312 Esbjerg 161 E 562 Helle Nymann OWCU Esbjerg 220 E 614 Leif Brink OWAS Esbjerg 165 E 641 Rune Egholm OXAO Esbjerg 214 HV 2 Heidi 5PVZ Havneby 94 HV 3 Vinnie Runge OVIT Havneby 165 HV 6 Hansine XP2750 Havneby 148 HV 35 Svend Ã ge OZNX Havneby 169 HV 41 Havsand XP3685 Haderslev 147 HV 58 Komet XP2918 Haderslev 197 HV 67 Juvredyb XP3614 Haderslev 104 HV 73 Roem OXTW Haderslev 165 HV 80 Nordlyset XP4787 Haderslev 144 HV 89 Helga-Vera 5QEV Haderslev 168 L 157 Arkona OXOO Oddesund 220 L 476 Sara-Christina OWAC ThyborÃ ¸n 210 RI 78 Lasse Stensberg XP5820 Hvide Sande 196 RI 450 Per Kredes OXUL Hvide Sande 213 No L 24/ 10 I EN I Official Journal of the European Communities 31 . 1 . 96 1 2 3 4 5 ALEMANIA / TYSKLAND / DEUTSCHLAND / Ã Ã Ã ¡Ã Ã Ã ÃÃ  / GERMANY / ALLEMAGNE / GERMANIA / DUITSLAND / ALEMANHA / SAKSA / TYSKLAND ACC 2 Uranus DCGK Accumersiel 175 ACC 3 Harmonie DCRK Accumersiel 183 ACC 4 Freya DCGU Accumersiel 175 ACC 5 Anita DCPF Accumersiel 146 ACC 6 Goodewind DCCA Accumersiel 175 ACC 7 Elke DCGN Accumersiel 175 ACC 12 Poseidon DCFL Accumersiel 176 ACC 14 Gerda-Katharina DIUO Accumersiel 181 ACC 16 Edelweiss DCPJ Accumersiel 144 AG 8 Eltje Looden DCKC Greetsiel 146 BEN 2 MÃ ¶we DCET Bensersiel 188 BUS 4 Adler DJIC BÃ ¼sum 100 eux 1 Cuxi DFNB Cuxhaven 104 eux 3 Fortuna DJEN Cuxhaven 130 eux 4 Nordergrunde DFPD Cuxhaven 220 eux 5 Troll DFMX Cuxhaven 93 eux 6 Heimkehr DEKY Cuxhaven 130 eux 7 Edelweiss DFBO Cuxhaven 162 eux 8 Johanna Cuxhaven 92 eux 10 Aldebaran DJGW Cuxhaven 132 eux 11 Seehund DERF Spieka 184 eux 12 Anne K. DIRJ Cuxhaven 136 eux 14 Saphir DFAX Cuxhaven 216 DAN 3 Seestern Dangast 68 DIT 1 Berendine DCSY Ditzum 188 DIT 2 Annaus-Bruhns DCIC Ditzum 110 DIT 5 Gertje Bruhns DCPV Ditzum 161 DIT 6 Heike DCRE Ditzum 170 DIT 9 Condor DCVS Ditzum 180 DIT 18 Jan Bruhns DETV Ditzum 217 DOR 2 Hoffnung DESX Dorum 161 DOR 5 Stor DFAT Dorum 165 DOR 5 Delphin DEUP Dorum 137 DOR 10 Wangerland DCVZ Dorum 175 DOIR 12 Sirius DESC Dorum 162 DOR 13 Dithmarschen DIZM Dorum 125 DOR 15 Else Dorum 124 DOR 16 Poseidon DFCS Dorum 220 FED 1 Orion DDMP Fedderwardersiel 184 FED 2 Sirius Fedderwardersiel 147 FED 3 Venus DLIL Fedderwardersiel 217 FED 4 Christine DLIG Fedderwardersiel 180 FED 5 Butjadingen DDHN Fedderwardersiel 183 FED 7 Seestern Fedderwardersiel 110 FED 9 Bianca DLIX Fedderwardersiel 191 FED 10 Edelweiss DDJB Fedderwardersiel 180 FED 12 Rubin DDIT Fedderwardersiel 183 FRI 3 Holsatia DIST Friedrichskoog 151 FRI 18 Adler DIQL Friedrichskoog 134 FRI 20 Falke DIQT Friedrichskoog 130 FRI 23 Godewind DIRK Friedrichskoog 151 FRI 35 Lilli DIRQ Friedrichskoog 107 FRI 36 Heimatland DIUP Friedrichskoog 131 FRI 75 Luise DIJK Friedrichskoog 145 31 . 1 . 96 EN Official Journal of the European Communities No L 24/ 11 1 2 3 4 5 FRI 76 Anneliese DITD Friedrichskoog 151 FRI 86 Sirius DB5381 Friedrichskoog 151 GRE 1 Edde DCSJ Greetsiel 146 GRE 2 Erna DCOH Greetsiel 110 GRE 3 Horizont DCMU Greetsiel 184 GRE 4 Magellan DMXQ Greetsiel 184 GRE 5 Oberon DCIL Greetsiel 186 GRE 6 Albatros DCJJ Greetsiel 145 GRE 8 Sperber DCVF Greetsiel 146 GRE 9 Odin DCBG Greetsiel 184 GRE 10 Jan Ysker DDAY Greetsiel 165 GRE 11 Korsar DCEJ Greetsiel 184 GRE 12 Condor DCVO Greetsiel 188 GRE 13 Jan Looden DCRA Greetsiel 145 GRE 14 Wangerland DCEQ Greetsiel 180 GRE 15 Zwei GebrÃ ¼der DCEP Greetsiel 186 GRE 16 Angelika DCEY Greetsiel 184 GRE 17 Odysseus DCFP Greetsiel 206 GRE 19 Flamingo DCFW Greetsiel 184 GRE 20 Sechs GebrÃ ¼der DCGO Greetsiel 190 GRE 21 Sturmvogel DCGR Greetsiel 140 GRE 22 Frieda-Luise DCPU Greetsiel 199 GRE 23 Merlan DJHL Greetsiel 183 GRE 24 Friedrich Conradi DCVW Greetsiel 221 GRE 25 Delphin DCME Greetsiel 190 GRE 28 VorwÃ ¤rts DCDN Greetsiel 110 GRE 29 Paloma DCEL Greetsiel 219 HAR 1 Gesine Albrecht DCQM Harlesiel 191 HAR 2 Jens Albrecht II Harlesiel 150 HAR 5 Ruth Albrecht DCMJ Harlesiel 175 HAR 6 Gudrun Albrecht DCCD Harlesiel 214 HAR 7 Poseidon DCWF Harlesiel 132 HAR 14 Georg Albrecht DCBU Harlesiel 180 HAR 20 Marion Albrecht DCGF Harlesiel 175 HOO 1 De Liekedeelers DJIS Hooge 136 HOO 3 Nantiane DLYL Hooge 132 HOO 52 Aggi DDAE Hooksiel 198 HOO 54 Fabian DJMP Hooksiel 214 HOO 61 Samland DDEP Hooksiel 206 HOR 1 Falke DEPJ Horumersiel 110 HUS 6 Oland DJFU Husum 174 HUS 7 Gila DDEJ Husum 175 HUS 9 Edelweiss DJGC Husum 180 HUS 18 Friesland DJGB Husum 184 HUS 19 Marion DJGF Husum 184 HUS 28 Zukunft DLYQ Husum 162 NC 458 Ramona DFNZ Cuxhaven 146 NEU 226 Keen Tied DCBQ Neuharlingersiel 147 NEU 227 Stortebeker DLYJ Neuharlingersiel 175 NEU 228 Gorch Fock DCMO Neuharlingersiel 147 NEU 230 Polaris DCCX Neuharlingersiel 110 NEU 231 Medusa DCFU Neuharlingersiel 184 NEU 232 Seerose DDGE Neuharlingersiel 210 NEU 234 Beluga DFCQ Neuharlingersiel 164 NEU 235 Nordlicht Neuharlingersiel 110 NEU 240 Anna I DDFS Neuharlingersiel 135 NEU 243 Seeschwalbe DFNS Neuharlingersiel 177 No L 24/ 12 ( EN Official Journal of the European Communities 31 . 1 . 96 1 2 3 4 5 NOR 202 Johanne DD3833 Norddeich 107 NOR 203 Sperber DFND Norddeich 169 NOR 205 Annette DCEM Norddeich 161 NOR 207 Seestern DCJS Norddeich 146 NOR 208 Erika DCHU Norddeich 191 NOR 209 Sirius DCLS Norddeich 96 NOR 211 Helga DCPP Norddeich 175 NOR 223 Nordlicht DCTH Norddeich 110 NOR 224 Nordland DCTA Norddeich 110 NOR 225 Nordmeer DCDB Norddeich 110 NOR 228 Nordstern DCWV Norddeich 185 NOR 230 Nordsee DCKR Norddeich 110 NOR 231 Nordstrom I DCJO Norddeich 219 NOR 232 Nordstrand DCIO Norddeich 110 ON 180 Jupiter DLHG Fedderwardersiel 213 PEL 1 Yvonne DJIG Pellworm 184 PEL 2 Annemarie DJFK Pellworm 132 PEL 9 Norderoog DLZC Pellworm 182 POG 2 Jan DCRD Pogum 146 SC 2 Stolperbank II DIVQ BÃ ¼sum 221 SC 5 Atlantis DIXG BÃ ¼sum 183 SC 6 Keen Tied DISU BÃ ¼sum 184 SC 7 Seefuchs DIUQ BÃ ¼sum 184 SC 8 Birgit I DIYR BÃ ¼sum 179 SC 9 Wotan DIZO BÃ ¼sum 184 sc 10 Amrum Bank DIRT BÃ ¼sum 220 sc 12 Damkerort DERT BÃ ¼sum 221 sc 13 Condor DISD BÃ ¼sum 159 sc 14 Maret DJIJ BÃ ¼sum 184 sc 15 Martina DIWD BÃ ¼sum 184 sc 18 Gaby Egel DITV BÃ ¼sum 183 sc 19 Bonafide DMAM BÃ ¼sum 221 sc 20 Wiking Bank DISA BÃ ¼sum 220 sc 21 Maren DFPN BÃ ¼sum 221 sc 27 Butendiek DIRZ BÃ ¼sum 220 sc 28 Doggerbank DIZL BÃ ¼sum 220 sc 30 Maarten Senior DITY BÃ ¼sum 220 sc 32 Cornelia DIUE BÃ ¼sum 184 sc 33 Melanie B DJGS BÃ ¼sum 184 sc 34 Dithmarschen I DIRV BÃ ¼sum 184 sc 35 Jakob Senior DIRY BÃ ¼sum 221 sc 36 Achat DIVU BÃ ¼sum 100 sc 37 Michiel DFOL BÃ ¼sum 220 sc 41 Osterems DIQR BÃ ¼sum 220 sc 42 Westerems DIQN BÃ ¼sum 220 sc 43 Horns Riff DIZA BÃ ¼sum 221 sc 44 Klaus Groth I DIUC BÃ ¼sum 184 sc 45 Marijtje Keuter DIVU BÃ ¼sum 221 sc 52 Sabine DJHT BÃ ¼sum 184 sc 57 SÃ ¼dwind DJRS BÃ ¼sum 184 sc 58 Oderbank DIXM BÃ ¼sum 221 SD 1 Hornsriff DIZQ Friedrichskoog 184 SD 3 Germania DITK Friedrichskoog 184 SD 4 Wattenmeer DITO Friedrichskoog 184 SD 5 Hoffnung DISX Friedrichskoog 140 SD 6 Cap Arkona DIRF Friedrichskoog 184 SD 7 Delphin DIUY Friedrichskoog 184 31 . 1 . 96 EN Official Journal of the European Communities No L 24/ 13 1 2 3 4 5 SD 8 Rugenort DIWK Friedrichskoog 165 SD 9 Dieksand DIRB Friedrichskoog 184 SD 10 Christine DJCH Friedrichskoog 138 SD 11 Hindenburg DISC Friedrichskoog 184 SD 12 Wiking DISE Friedrichskoog 172 SD 13 Antares DITA Friedrichskoog 147 SD 15 Hanseat DIVW Friedrichskoog 184 SD 16 Polli DIUZ Friedrichskoog 178 SD 18 Atlantik DISR Friedrichskoog 180 SD 19 Albatros DISO Friedrichskoog 182 SD 20 Seerose DISP Friedrichskoog 165 SD 22 Kormoran DITZ Friedrichskoog 184 SD 23 Odin I DIRI Friedrichskoog 184 SD 24 Venus DITW Friedrichskoog 182 SD 26 Paloma G DIWG Friedrichskoog 147 SD 30 Comoran DFOC Friedrichskoog 140 SD 31 Utholm DJEE Friedrichskoog 182 SD 32 TÃ ¼mmler DIXU Friedrichskoog 165 SD 33 Marlies DCQD Friedrichskoog 184 SD 34 Keen Tied DDEW Friedrichskoog 146 SD 35 Marschenland DIQK Friedrichskoog 184 SH 1 Bleibtreu DMHR Heiligenhafen 220 SH 3 Stella Polaris DMJZ Heiligenhafen 220 SH 9 Glaube DMIY Heiligenhafen 220 SH 13 Hoffnung DLYD Heiligenhafen 147 SH 23 Albatros DFPF Heiligenhafen 221 SK 20 Unternehmung Kiel 219 SPI 1 Sonny-Boy DFBI Spieka 138 SPI 2 Skua DERI Spieka 183 SPI 3 Atlantis DFDX Spieka 147 SPI 4 Polarstern DIRH Spieka 151 SPI 5 Nixe II Spieka 184 SPI 10 Jan Janshen Bruhns DCSR Spieka 147 ST 1 Seeburg DJEZ TÃ ¶nning 162 ST 2 Boreas DJBC TÃ ¶nning 184 ST 3 Nordland DJBB TÃ ¶nning 182 ST 4 MÃ ¶we DCSP TÃ ¶nning 145 ST 5 Friesland DJDU TÃ ¶nning 176 ST 6 Hilka Marita DNHA TÃ ¶nning 221 ST 7 Heimatland DLXW TÃ ¶nning 184 ST 8 Sigrid DJEP TÃ ¶nning 184 ST 9 Nordfriesland DJHW TÃ ¶nning 153 ST 11 Birgitt-R DJDF TÃ ¶nning 184 ST 12 Anja II DJIV TÃ ¶nning 165 ST 20 Poseidon DJHQ TÃ ¶nning 165 ST 22 Korona DIQJ TÃ ¶nning 169 ST 24 Karolin DJIF TÃ ¶nning 99 ST 26 Wega II DJCE TÃ ¶nning 184 ST 28 GlÃ ¼ck Auf DLZP TÃ ¶nning 184 su 2 Jupiter DD6372 Husum 131 su 3 Theodor Storm DJDM Husum 184 su 5 Andrea DJIM Husum 184 su 6 OstpreuÃ en DJEL Husum 184 su 7 Holstein DIRM Husum 110 su 9 Stella Mare DLWN Husum 184 su 11 Schippi Husum 129 No L 24/ 14 EN Official Journal of the European Communities 31 . 1 . 96 1 2 3 4 5 SU 12 Marianne DJDS Husum 182 SW 1 Elfriede DLZV Wyk-FÃ ¶hr 125 SW 2 Claudia DJ10 Wyk-FÃ ¶hr 182 SW 3 Rungholdt DLYA Wyk-FÃ ¶hr 182 SW 4 Hartje DJGO Wyk-FÃ ¶hr 184 SW 6 Alk DCJG Wyk-FÃ ¶hr 198 VAR 1 Sturmvogel DDAX Varel 175 VAR 6 Hein Godenwind DDBL Varel 180 VAR 7 Falke I DJDW Varel 151 VAR 18 Helga Varel 109 WIT 1 Christina DIQQ WittdÃ ¼n 124 WIT 12 Nausikaa DDFA WittdÃ ¼n 183 WRE 1 Apollo DFCM Wremen 183 WRE 3 Falke DESJ Wremen 184 WRE 4 Wremen DFAZ Wremen 184 WRE 5 Land Wursten DEQW Wremen 221 WRE 6 Condor DETZ Wremen 110 WRE 7 Seerose DEQX Wremen 151 WRE 9 Neptun DISK Wremen 221 FRANCIA / FRANKRIG / FRANKREICH / TAAA1A / FRANCE / FRANCE / FRANCIA / FRANKRIJK / FRANCA / RANSKA / FRANKRIKE DK DK DK 659450 779894 780634 Daisy Manoot Che Schooner FU 4888 FG 8312 FQQI Dunkerque Dunkerque Dunkerque 182 162 220 PAISES BAJOS / NEDERLANDENE / NIEDERLANDE / KATÃ © XÃ ©PEX / NETHERLANDS / PAYS-BAS / PAESI BASSI / NEDERLAND / PAÃ SES BAIXOS / ALANKOMAAT / NEDERLANDERNA BR 7 Res Nova PHAI Oostburg-Breskens 221 BR 10 Johanna PFDQ Oostburg-Breskens 221 BR 29 Eendracht PDYB Oostburg-Breskens 220 DZ 3 Alina PCMH Delfzijl 174 GO 25 Elizabeth Goedereede 176 GO 29 Jan Maria PEZI Goedereede 221 GO 33 De Hinder PDNI Goedereede 221 GO 57 Johanna Maria PFDS Goedereede 221 GO 58 Jakoriwi PEZC Goedereede 221 GO 131 Rigeja PHAU Goedereede 221 HA 13 Wobbegien Harlingen 158 HA 14 Grietje Harlingen 134 HA 41 Antje Harlingen 158 HA 50 Zeevalk PIXY Harlingen 165 HA 62 Willem Tjitsche Harlingen 127 HA 75 Elizabeth PDWR Harlingen 221 KG 6 Imantje PEVK Kortgene 221 KG 7 Christina PDKC Kortgene 221 KG 9 Pieternella PGTD Kortgene 221 LO 5 Eeltje Jan Ulrum-Lauwersoog 125 LO 7 Zwerver PIZO Ulrum-Lauwersoog 221 LO 8 Trijntje PIBJ Ulrum-Lauwersoog 221 NZ 21 Magdalena PFSK Terneuzen 99 OD 3 Jan Ouddorp 188 OD 5 Clara Jacoba PDJV Ouddorp 221 OD 18 Johannes Lars PDGH Ouddorp 221 31 . 1 . 96 EN Official Journal of the European Communities No L 24/ 15 1 2 3 4 5 OD 27 Vertrouwen PIFN Ouddorp 221 TH 5 Adriana Maatje PCDG Tholen 221 TH 36 Izabella PEXR Tholen 221 TH 61 Johanna Cornelia PFDD Tholen 221 TX 25 Everdina PEAM Texel 221 TX 50 Deneb PDNF Texel 188 WL 8 Albatros Westdongeradeel 92 WL 15 Monte Tjerk I Westdongeradeel 107 WON 24 Elisabeth PDWL Wonseradeel 221 WON 29 Albertje Wonseradeel 136 WON 43 Vaya Con Dios PIFI Wonseradeel 113 WON 77 Wietske PIRC Wonseradeel 162 WR 10 PetrinÃ ¤ PGSD Wieringen Wieringen 220 WR 21 Jente PFCW Wieringen Wieringen 221 WR 22 Barend Jan PCYC Wieringen Wieringen 221 WR 34 Leendert Jan PFNU Wieringen Wieringen 221 WR 54 Cornelis Nan PDJG Wieringen Wieringen 221 WR 57 Jacoba PEYI Wieringen Wieringen 220 WR 68 Jan Cornelis PEYX Wieringen Wieringen 221 WR 71 Marry An PFVJ Wieringen Wieringen 220 WR 75 Sandra Petra PHIG Wieringen Wieringen 177 WR 89 Geja Anjo Wieringen Wieringen 175 WR 98 Else Jeanette PDWC Wieringen Wieringen 221 WR 102 Limanda PFOW Wieringen Wieringen 221 WR 106 Alida Catherina PCLM Wieringen Wieringen 202 WR 112 Zwaantje PIZE Wien Wieringen 206 WR 128 Concordia PDJQ Wieringen Wieringen 221 WR 131 Twee Gebroeders PIPB Wieringen Wieringen 175 WR 158 Antonia PCSG Wieringen Wieringen 221 WR 177 Neeltje Alida PGEU Wieringen Wieringen 221 WR 213 Tini Simone PHZA Wieringen Wieringen 221 WR 244 Texelstroom PHXZ Wieringen Wieringen 220 YE 31 Jozias Jannetje PFFU Yerseke 221 YE 52 Adriana PCEB Yerseke 221 YE 137 Wilhelmina Yerseke 214 YE 138 Maatje Helena PFSB Yerseke 221 YE 139 Elizabeth PDXB Yerseke 221 ZK 14 Tamme Sr PHWT Ulrum-Zoutkamp 221 ZK 18 Liberty Ulrum-Zoutkamp 138 ZK 24 De Soltcamp Ulrum-Zoutkamp 116 ZK 30 Dollard Ulrum-Zoutkamp 74 ZK 33 Reitdiep Ulrum-Zoutkamp 159 ZK 34 Eems PDVR Ulrum-Zoutkamp 134 ZK 36 Lauwers Ulrum-Zoutkamp 110 ZK 40 Morgenster PGAQ Ulrum-Zoutkamp 221 ZK 43 Bornri f PDEN Ulrum-Zoutkamp 221 ZK 49 Twee Gebroeders PHXM Ulrum-Zoutkamp 220 ZK 54 Goede Verwachting Ulrum-Zoutkamp 138 REINO UNIDO / DET FORENEDE KONGERIGE / VEREINIGTES KÃ NIGREICH / Ã Ã Ã ©Ã Ã Ã Ã  Ã Ã Ã £ÃÃ Ã ÃÃ  / UNITED KINGDOM / ROYAUME-UNI / REGNO UNITO / VERENIGD KONINKRIJK / REINO UNIDO / YHDISTYNYT KUNINGASKUNTA / FÃ RENADE KUNGARIKET BM BM BM BM 23 28 30 51 Carhelmar Sea Lady Sara Lena Harm Johannes MHWD8 MMNL9 MRKH 27ZH Brixham Brixham Brixham Brixham 220 219 212 221 No L 24/ 16 EN Official Journal of the European Communities 31 . 1 . 96 1 2 3 4 5 BM 56 Charmaine M 2MCJ Brixham 221 BM 148 Margaretha Maria 2PLE Brixham 221 BM 180 Arie Dirk 2GER Brixham 177 BM 188 Sola Gratia 2JXX Brixham 177 BM 261 Susanna D GAVZ6 Brixham 220 BS 101 Cowrie Bay MMOG Beaumaris 172 CK 134 Diana MUAZ Colchester 170 CK 179 Gandalf 2GYY Colchester 111 CK 299 Marina 1 MJIM Colchester 114 FD 357 Susan Bird 2EDX Fleetwood 220 FD 367 Willem ZETU Fleetwood 231 FH 36 Auldgirth II 2JZU Falmouth 82 GY 119 Giant John MPFV5 Grimsby 220 LT 187 Fortissimo 2GHB Lowestoft 210 NN 215 Seafalke MKMJ5 Newhaven 220 P 336 Zuiderzee 2MHY Portsmouth 210 PH 5 Nauru 2HWW Plymouth 214 PH 330 Admiral Gordon MKXW3 Plymouth 221 PH 440 Admiral Blake MHPR6 Plymouth 221 PW 14 Hannah Christine MNED4 Pads tow 172 TH 29 Two Sisters MJOM Teignmouth 140 TH 50 Elly Gerda 2GFT Teignmouth 221 TH 106 Mattanga GDVZ Teignmouth 221 TH 186 Niblick 2GAR Teignmouth 221